CCA 38227. On consideration of the petition for grant of review of the decision of the United States Air Force Court of Criminal Appeals, it is ordered that said petition is hereby granted, and the decision of the United States Air Force Court of Criminal Appeals is affirmed.*

 It is directed that the United States Air Force Court of Criminal Appeals substitute a corrected opinion to correct the obvious clerical error in the opening sentence of its decision by removing the language that Appellant was convicted of one specification of dereliction of duty.